           Case 1:20-cv-10016-LGS Document 64 Filed 07/21/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 SYLVIA TOPP,                                                 :
                                              Plaintiff,      :   20 Civ. 10016 (LGS)
                                                              :
                            -against-                         :        ORDER
                                                              :
 HARRY PINCUS, et al.,                                        :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on March 23, 2021, Defendants filed a motion for judgment on the pleadings

or, in the alternative, a motion to stay the proceedings pending resolution of Pincus v. Tashikan

Corp. in the New York Supreme Court. Dkt. No. 39.

        WHEREAS, on April 2, 2021, Plaintiff filed a cross-motion for judgment on the

pleadings. Dkt. No. 42.

        WHEREAS, a pre-motion conference is scheduled for July 22, 2021, to discuss the

parties’ anticipated cross-motions for summary judgment. Dkt. No. 57. It is hereby

        ORDERED that the parties’ cross-motions for judgment on the pleadings and

Defendants’ motion to stay are DENIED without prejudice. These arguments will be considered

in conjunction with the parties’ cross-motions for summary judgment. It is further

        ORDERED that, the pre-motion conference is ADJOURNED to July 29, 2021, at 10:40

a.m. The conference will be telephonic and will take place on the following conference line:

888-363-4749, access code: 5583333. The time of the conference is approximate, but the parties

shall be prepared to being at the scheduled time.

        The Clerk of Court is respectfully directed to close the motions at Dkt. Nos. 39 and 42.

Dated: July 21, 2021
       New York, New York
